IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


THOMAS DAVIS,                                : No. 9 WM 2018
                                             :
                    Petitioner               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
BRIAN THOMPSON, SUPERINTENDENT               :
S.C.I. MERCER,                               :
                                             :
                    Respondent               :


                                       ORDER



PER CURIAM

      AND NOW, this 26th day of March, 2018, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.